DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 11/09/2022 (“Amendment”). Claims 1-7, 9, and 20-23 are currently under consideration. The Office acknowledges the amendments to claims 1, 9, 21, and 23, as well as the cancellation of claims 11-18.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Drawings
Drawings were received on 11/09/2022. These drawings are unacceptable because Fig. 3 contains new matter. The disclosure does not describe sinusoidal corrugations. Instead, it describes asymmetrical ridges that have a substantially sawtooth/shark fin profile. It should be noted that corrugations can have many shapes that are not limited to the sinusoidal shape shown in Fig. 3. Thus, mere description of a corrugated portion is not sufficient support for a sinusoidal corrugated portion. Further, although the specification describes the mouthpiece as having a wider internal diameter than the internal dimeter of the tubular body portion, and being connectable using an interference fit such as a push fit, this does not mean that the push fit is based on the outer diameter of the tubular body portion (i.e., a friction fit), as shown. Instead, it is possible that the push fit happens on the end faces of the two devices such that there is no overlap like the overlap shown in Fig. 3.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device (including the aperture, mouthpiece, body, axially oriented recess, corrugated portion, sound receiver, etc.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 11/09/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the description of the non-compliant Fig. 3.
Applicant is required to cancel the new matter in the reply to this Office Action.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-7, 9, and 22 are objected to because of the following informalities: 
Regarding claim 1, the recitation of “to the second sound signal” should instead read --than the second sound signal--.  
Regarding claims 2-7, 9, and 22, the recitation of “A device” and “A method” should instead read --The device-- and --The method--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2017/0039872 (“Grabber”).
Regarding claim 1, Grabber discloses [a] device for alternatively indicating at least a first fluid flow rate and a second fluid flow rate (¶ 0009), the device comprising: an aperture (Fig. 1, element 51); a mouthpiece (Fig. 1, at the end designated by element 52, ¶ 0038); and a body defining a fluid flow path extending between the aperture and the mouthpiece (Fig. 1, bore 50, between elements 51 and 52), the body comprising a fluid flow rate indicator operable to alternatively generate at least a first sound signal and a second sound signal to indicate when the fluid flow rate in a first direction along the fluid flow path is at the first or second fluid flow rate, wherein the first sound signal has a different frequency to the second sound signal (¶ 0023, providing feedback at multiple levels which are based on air flows that are multiples of 100 CIM. E.g., producing tones at 100 CIM and 200 CIM. These tones inherently have different frequencies, as known in harmonics, because the device is not changed in any way, only the input by the user. Changing the input changes the output/feedback; also see ¶¶s 0034-0036, 0040, producing a tone at a specific flow rate, and Abstract and ¶ 0032, producing white noise, or generally the sound of flowing air, when not at the specific flow rate), wherein the fluid flow rate indicator comprises a corrugated portion having a plurality of corrugations extending into the fluid flow path (Fig. 1, defined by grooves 30 and ribs 40 - ¶¶s 0033, 0036).
Regarding claim 3, Grabber discloses all the features with respect to claim 1, as outlined above. Grabber further discloses wherein the corrugated portion is integrally formed with the body (Fig. 1). 
Regarding claim 4, Grabber discloses all the features with respect to claim 1, as outlined above. Grabber further discloses wherein the body comprises a tubular portion having an axially oriented recess and the corrugated portion is provided within the axially oriented recess (Fig. 1). 
Regarding claim 5, Grabber discloses all the features with respect to claim 1, as outlined above. Grabber further discloses wherein the corrugated portion surrounds the fluid flow path (Fig. 1). 
Regarding claim 7, Grabber discloses all the features with respect to claim 1, as outlined above. Grabber further discloses wherein the fluid flow path is a tubular fluid flow path having a diameter of equal to or greater than 5 mm (Fig. 1, ¶ 0040).
Regarding claim 9, Grabber discloses all the features with respect to claim 1, as outlined above. Grabber further discloses wherein the device is a patient inhalation/exhalation device, wherein: the aperture is for inlet or outlet of air into/from the device; the mouthpiece is for communication with the mouth of the patient; the body defines the air flow path extending between the aperture and the mouthpiece along which air is drawn to the mouthpiece by inhalation by the patient or air is forced towards the aperture by exhalation by the patient; and the fluid flow rate indicator is an air flow rate indicator operable to alternatively generate at least the first and the second sound signal indicative of the air flow rate along the air flow path in the first direction (as already described above with respect to claim 1, with the first direction being e.g. an exhalation direction. However, it is possible to inhale through the device as well). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grabber in view of US Patent 3,837,341 (“Bell”).
Regarding claim 2, Grabber teaches all the features with respect to claim 1, as outlined above. Grabber does not appear to explicitly teach wherein the body is at least partly formed of plastics material.
Bell teaches forming an indicating means of plastic material (col. 3, lines 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least a portion of the body of Grabber out of plastic, as in Bell, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grabber in view of US Patent Application Publication 2015/0126889 (“Frey”).
Regarding claim 6, Grabber teaches all the features with respect to claim 1, as outlined above. Grabber does not appear to explicitly teach wherein the corrugated portion has an axial length of between 50 and 300 mm (¶ 0032 teaches a total length for the device of two inches, but the corrugated portion is not along the entire length of the device, but along approximately half of the device).
Frey teaches a spirometry device having a length of e.g. 7 inches, in which the corrugations take up most of the length of the device (¶ 0076, Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the corrugated portion of Grabber have an axial length of e.g. 90 mm (about half of 7 inches), as in Frey, for the purpose of accommodating different sizes of users (by making the entire device of Grabber larger), and since such a modification would have involved a mere change in the size/proportion of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). 

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grabber in view of US Patent Application Publication 2013/0317379 (“Brimer”).
Regarding claim 20, Grabber teaches all the features with respect to claim 1, as outlined above. Grabber does not appear to explicitly teach a system comprising the device and a sound receiver for detecting a sound signal. 
Brimer teaches both a spirometer and a microphone for detecting the sound of the spirometer (Title, ¶ 0059).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sound receiver like a microphone in Grabber, as in Brimer, for the purpose of being able to evaluate the results at a computer (Brimer: ¶¶s 0059, 0065, remote data analysis).
Regarding claim 21, Grabber-Brimer teaches all the features with respect to claim 20, as outlined above. Grabber-Brimer further teaches [a] method of monitoring peak expiratory or inhalatory flow in a patient (Brimer: ¶ 0084, peak expiratory flow being a traditional spirometry measure), the method comprising: providing a system according to claim 20 (as above); exhaling or inhaling through the mouthpiece of the device (as already contemplated); and detecting the sound signal generated (via the microphone of Brimer).
Regarding claim 22, Grabber-Brimer teaches all the features with respect to claim 21, as outlined above. Grabber-Brimer further teaches comparing the sound signal generated with a reference frequency and providing an alert if the generated sound signal has a lower frequency than the reference frequency (Brimer: ¶ 0093, generating an alert based on an abnormal spirometry result. It would have been obvious to incorporate this alerting based on a frequency/pitch threshold to notify others of the health of the user).
Regarding claim 23, Grabber teaches all the features with respect to claim 1, as outlined above. Grabber does not appear to explicitly teach [a] method of measuring lung volume or peak inhalatory/exhalatory flow in a patient (although the Abstract does describe that the device is an incentive spirometer), but it does teach providing the device according to claim 1 (as above); exhaling or inhaling through the mouthpiece of the device (as contemplated); and detecting the sound signal generated (e.g. hearing the tone - ¶ 0022).
Brimer teaches using a spirometer to evaluate e.g. peak expiratory flow (¶ 0084). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect peak expiratory flow in Grabber, as in Brimer, incorporating e.g. the microphone of Brimer (¶ 0059), for the purpose of being able to evaluate traditional spirometry measures to monitor the health of the user (Brimer: ¶ 0084).

Response to Arguments
Applicant’s arguments filed 11/09/2022 have been fully considered. The amendments with respect to the claim objections and the rejections under 35 USC 112(b) and 101 are persuasive, and the objections and rejections are accordingly withdrawn. New claim objections are added. The amendments with respect to the objections to the drawings are not persuasive because they introduce new matter (and still do not show the claimed sound receiver, axially oriented recess, etc.).
In response to the arguments and amendments regarding the rejections under 35 USC 102 and 103, they are not persuasive. Although the previously cited portions of Grabber only identified white noise as the second frequency, white noise is still a signal that has a different frequency than the tone, because white noise contains all of the frequencies across the audible sound spectrum. I.e., you can hear white noise (one part of the binary result), and it sounds different than the tone (the other part of the binary result). Nonetheless, to enhance clarity, Applicant is also directed to ¶ 0023 of Grabber, which describes outputting tones based on multiples of a flow rate.
Regarding Bell, it is only used to show that plastic would have been an obvious material to use in Grabber. It need not show the other claimed elements.
Regarding Frey, the proposed modification is supported by both an expectation of some advantage, reasoned from knowledge generally available to one of ordinary skill in the art, as well as legal precedent (see MPEP 2144(I) and 2144(II)). Further, it is immaterial that Applicant’s disclosure accommodates different users in a different way. This is not claimed. And, a rationale different than Applicant’s is permissible (see MPEP 2144(IV)). The device of Frey is not being incorporated wholesale. Rather, a particular teaching is used to modify Grabber to realize a benefit. And, it is not a fundamentally different device because it is also a spirometer (Title) that has corrugations (Fig. 5). Its size is not necessarily limited by its sensor (¶ 0083, a typical spirometer embodiment), and there is room for variation (¶ 0083, “about 3 inches”).
Regarding Brimer, it too is not “very different from” Grabber. Like Grabber, it is a spirometer. It need not teach corrugations because it is not cited for that purpose. Instead, it is used to teach e.g. a microphone, which would have been obvious to incorporate in Grabber for the purpose of being able to evaluate results at a computer, etc. The motivation for combination is found in the prior art itself.
Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791